DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2008-197705) in view of Iwami (JP 2017-033399).
Inoue discloses a vehicle and vehicle control system comprised of a vehicle supported by travel wheels 17 and rollers 18 and propelled along a guideway, as shown in figures 1 and 9. The travel circuit, shown in figure 9, is further comprised of a main circular track and a series of branch tracks for the vehicle to travel on and switch between. The vehicle is further comprised of a camera used to perform image recognition of the track and the path for the vehicle. The camera also aids in determining the position of the vehicle along the track and in the overall system. The camera operates in conjunction with a control and memory system to monitor the position of the vehicle and to maintain a record of the positions of the vehicle in the system.  
Inoue discloses the vehicle and control system as described above. However, Inoue does not specifically show that the controller will determine the location of a branch path for the vehicle and select a travel direction for the vehicle based on use of the path. Iwami discloses a vehicle and vehicle controller that monitors the location of . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-9 have been considered but are moot based on the new ground of rejection presented above. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 15, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 11, 2021